Per Curiam.
A receiver in supplementary proceedings is not authorized to take any property exempt by law from levy. The money which a husband by agreement pays his wife in installments for her support is a debt, which when under twelve dollars per week is not subject to levy even upon application to the court for execution under section 684 of the Civil Practice Act.
Judgment and order reversed, with ten dollars costs, defendant’s motion denied and plaintiff’s motion granted.
All concur; present, Lydon, Hammer and Frankenthaler, JJ.